Case 2:19-cv-17866-MCA-LDW Document 157 Filed 06/21/21 Page 1 of 9 PageID: 13285




                                        The Le ga l Ce nter
                                      One Ri ver fr ont Pl a za
                                    New a r k, N ew Jer s e y 0 710 2
                                       Tel : (9 73 ) 643 - 70 00
                                       Fax (9 73 ) 6 43- 65 00



                                                                                        101 Park Avenue
  Jaimee Katz Sussner                                                                           28th Floor
  Member                                                                             New York, NY 10178
  Direct Dial: 973-643-6281                                                           Tel: (212) 643-7000
  Email: jsussner@sillscummis.com                                                     Fax: (212) 643-6500




                                                                 June 21, 2021

  Via ECF

  Hon. Leda Dunn Wettre, U.S.M.J.
  United States District Court for the District of New Jersey
  Martin Luther King Building & U.S. Courthouse
  50 Walnut Street
  Newark, New Jersey 07101

         Re:    Three Line NJ-1, LLC v. Levine, et al.
                Civil Action No. 19-cv-17421-MCA-LDW (the “Three Line Action”)

                JLS Equities LLC v. River Funding LLC, et al.
                Civil Action No. 19-cv-17615-MCA-LDW (the “JLS Action”)

                U.S. Bank National Ass’n, et al. v. Englewood Funding, LLC, et al.
                Civil Action No. 19-cv-17865-MCA-LDW (the “US Bank Action”)

                Wells Fargo Bank, National Association v. Levine, et al.
                Civil Action No. 19-cv-17866-MCA-LDW (the “Wells Action”)

                Privcap Funding LLC v. Levine, et al.
                Civil Action No. 19-cv-18122-MCA-LDW (the “Privcap Action”)

                Conventus LLC v. Levine, et al.
                Civil Action No. 19-cv-18137-MCA-LDW (the “Conventus Action”)

                Portal v. Levine, et al.
                Civil Action No. 2:19-cv-19611-MCA-LDW (the “Portal Action”)

  Dear Judge Wettre:
Case 2:19-cv-17866-MCA-LDW Document 157 Filed 06/21/21 Page 2 of 9 PageID: 13286




  Hon. Leda Dunn Wettre, U.S.M.J.
  June 21, 2021
  Page 2

                  This firm represents Colliers International NJ LLC, the Court-Appointed Receiver
  (the “Receiver”) in the actions listed above (collectively, the “Actions”). Pursuant to Your
  Honor’s Text Orders entered in several of the Actions on May 11, 2021, in anticipation of the
  telephonic conference scheduled for June 24, 2021, at 3:30 p.m., please accept the following
  joint status report for the Actions.

      1. The Three Line Action.1

                  The Receiver is continuing to perform its Court-Ordered functions for the two
  properties that are the subject of this Action: (i) 314-320 Watson Ave., Perth Amboy, owned by
  PA Watson Ventures LLC; and (ii) 9 Bentley Ave., Jersey City, owned by Bentley Norse
  Limited Liability Company. In addition to the general summary in the Legal Addendum attached
  to the Receiver’s Monthly Report filed in the Three Line Action on June 15, 2021 (ECF # 126-
  3), the Receiver has been in discussions with Three Line to list and market both properties for
  sale, which is expected to begin shortly.

                 Both properties house a substantial number of defaulting tenants that the Receiver
  has been unable to evict due to the ongoing moratorium imposed as a result of the COVID-19
  health emergency. Accordingly, the Receiver has secured interim funding from Three Line
  and/or its predecessors to defray the cost of managing and maintaining these properties. Three
  Line’s counsel has confirmed that it is actively pursuing foreclosure actions in the New Jersey
  Superior Court concurrently with these proceedings.

      2. The JLS Action.

                 Two of the three properties that were the subject of this Action (107-109 Hudson
  Street, Hackensack, previously owned by Lenox Hudson LLC, and 54-78 Temple Avenue,
  Hackensack, previously owned by Lenox Temple LLC), were the subject of a sale approval
  motion that the Receiver filed, which was granted on April 7, 2021 (ECF # 141). The closing
  consummated on May 27, 2021, and on June 10, 2021 (ECF # 148), the Receiver submitted a
  proposed Consent Order authorizing, among other things, the Receiver’s deposit of all surplus
  funds generated from the sale of the Lenox Temple property. There were no surplus resulting
  from the sale of the Lenox Hudson property.

                a.      With regard to these two properties, counsel for JLS has requested the
  following update be reported:

  1
   Although Plaintiff Three Line-NJ1, LLC (“Three Line”) is understood to be the current first-priority mortgagee in
  connection with the properties that are the subject of this Action (and certain properties that are the subject of other
  actions), by way of background, the Three Line Action was initially commenced by Federal Home Loan Mortgage
  Corp. (ECF #1); Orec NJ, LLC substituted as the party plaintiff on January 2, 2020 (ECF # 66); and Three Line
  substituted as the party plaintiff on November 24, 2020 (ECF # 113).
Case 2:19-cv-17866-MCA-LDW Document 157 Filed 06/21/21 Page 3 of 9 PageID: 13287




  Hon. Leda Dunn Wettre, U.S.M.J.
  June 21, 2021
  Page 3

                  The Court ordered that net proceeds from the sale of the Lenox
                  Temple property be escrowed (about $1.2 million). JLS Equities,
                  LLC, a plaintiff in one of the two receivership actions including
                  this property, objected to payment of an alleged second mortgage
                  lien granted to J&J Capital. DSE Family Investments VII, LLC
                  and/or Ascend Re Partners, LLC (“Ascend”) also objected to
                  payment of the second mortgage.

                  JLS Equities served written discovery requests (via subpoenas) on
                  J&J Capital. J&J Capital recently responded. Also, JLS filed an
                  action in New Jersey state court seeking to void the mortgage to
                  J&J Capital or have it reclassified. JLS Equities filed the state
                  court action since (1) J&J Capital is not a party to the federal
                  receivership, and (2) joinder of J&J Capital to this case may cause
                  the court to lose jurisdiction due to a lack of diversity. J&J
                  Capital has been in discussions with Ascend over whether Ascend
                  should also be a party to the state court case.

                  JLS Equities would like to discuss with the court and parties
                  where the litigation of the rights to the proceeds of the Lenox
                  Temple property should be litigated.

               b.    Counsel for Ascend Re Partners, LLC, Ascend Re Partners IIC, LLC, and
  DSE Family Investments VII, LLC, Michael Paul Bowen, Esq. and Skye Gao, Esq. of the firm,
  Glenn Agre Bergman & Fuentes, have requested the following update be provided to the Court:

                 Ascend Re Partners, LLC, Ascend Re Partners II, LLC, and DSE
                 Family Investments VII, LLC intend to file a motion to intervene
                 in both the US Bank and JLS actions by Monday, June 28, 2021,
                 and to timely assert their right to distributions from the surplus sale
                 proceeds that will be held in escrow by the Court. (Emphasis
                 added.)

                  c.     With regard to the third property that is the subject of this action, 1407
  Palisade Avenue, Teaneck, owned by Teaneck Plaza Ventures, LLC, there is likewise a number
  of defaulting tenants, including commercial tenants. (ECF #149 (Receiver’s May 2021 Status
  Report)). Although the Receiver has, to date, largely been able to perform its duties without the
  need for additional, interim funding, certain issues have arisen that may necessitate additional
  funding from JLS. Specifically, commercial tenant ETC Steakhouse has withheld rent payments
  as a result of alleged issues affecting the floor/subfloor of certain areas of the leased premises.
  The Receiver is in the process of investigating this issue and securing a quote for potential
  repairs in an effort to resolve the tenancy dispute/default. Further, there are ongoing trash
Case 2:19-cv-17866-MCA-LDW Document 157 Filed 06/21/21 Page 4 of 9 PageID: 13288




  Hon. Leda Dunn Wettre, U.S.M.J.
  June 21, 2021
  Page 4

  violations the Receiver believes to be caused by certain tenants at the property. Although
  Notices to Cease have been issued to all tenants, further investigation is ongoing, and it is
  anticipated a summary eviction action may be necessary as to one or more of the tenants. The
  Receiver likewise continues efforts to market this property for sale. The Receiver is awaiting
  direction from JLS concerning its intention to market and sell this Property.

     3. The US Bank Action.

                  In light of the numerous properties that are the subject of the US Bank Action, the
  Receiver respectfully refers to its May 2021 Status Report and Legal Addendum filed on June
  15, 2021 (ECF # 160) for a general summary of the issues relevant to each of the Properties. The
  Receiver provides the following updates, however, concerning those Properties that are or were
  the subject of a sale motion:

                 1) Lenox Temple LLC, Lenox Liberty LLC, Lenox Hudson LLC &
                    Hackensack Norse LLC: (i) 88 McKinley St., Hackensack and 170 South
                    Park St., Hackensack, previously owned by Hackensack Norse, LLC, (ii) 107-
                    109 Hudson St., previously owned by Lenox Hudson LLC, (iii) 406-444
                    Liberty St., Little Ferry, previously owned by Lenox Liberty LLC, and (iv)
                    54-78 Temple Ave., Hackensack, previously owned by Lenox Temple LLC
                    (together, the “Lenox Portfolio”) were sold on May 27, 2021 and title was
                    transferred to the new owner, pursuant to the Court’s Sale Approval Order
                    (ECF # 140). On June 10, 2021, the Receiver submitted a proposed Consent
                    Order (ECF #156) in the US Bank Action and the JLS Action, seeking, inter
                    alia, authorization to deposit surplus and for the Receiver to submit a final
                    accounting and be discharged as to these properties. Although the proposed
                    Consent Order is pending the Court’s approval, Interested Party Hutton
                    Ventures has moved for the disbursement of certain funds that the Receiver
                    seeks to deposit (see ECF #161).

                 2) Plainfield Norse, LLC: A purchase and sale agreement has been executed
                    with a purchaser for 179-199 Grant St., Perth Amboy, and 359-361 Gordon
                    St., Perth Amboy, both owned by Plainfield Norse, LLC (together with a
                    property in which Wells Fargo maintains a first-priority interest, 337-339
                    Washington St., Perth Amboy, owned by Amboy Norse). The Receiver has
                    served copies of the PSA upon all parties, and anticipates securing payoff
                    information, serving notice to all Interested Parties, and filing a Sale Approval
                    Motion prior to the end of July 2021.
Case 2:19-cv-17866-MCA-LDW Document 157 Filed 06/21/21 Page 5 of 9 PageID: 13289




  Hon. Leda Dunn Wettre, U.S.M.J.
  June 21, 2021
  Page 5

                3) Atlantic Norse LLC: The Receiver filed a Sale Approval Motion for the
                   Properties located at 212, 214 & 225 Atlantic Avenue, Atlantic City, owned
                   by Atlantic Norse, LLC, on June 10, 2021 (ECF # 155), which is returnable on
                   July 6, 2021. To date, no opposition has been received.

                4) Brooklawn Norse LLC: The Receiver and a prospective purchaser executed
                   an Agreement of Purchase and Sale, dated March 18, 2021, followed by three
                   amendments, for the Properties located at 301, 401, and 501 Browning Lane,
                   Brooklawn, which is owned by Brooklawn Norse LLC. On June 21, 2021, the
                   Receiver served all Interested Parties with a payoff notice. The Receiver
                   anticipates that it will file a motion to approve the sale by the end of this
                   week.

                5) Elizabeth Norse LLC: On June 11, 2021, the Receiver filed a Motion to
                   Approve the sale of the Property owned by Elizabeth Norse LLC, located at
                   357 & 363 West End Avenue, Elizabeth, together with the Property located at
                   76-90 Dehart Place, Elizabeth, for which Wells Fargo holds the first-priority
                   mortgage (ECF # 158). The Receiver’s Sale Approval Motion is returnable
                   on July 6, 2021. Pursuant to the PSA, the purchaser may terminate the sale
                   contract if a Sale Approval Order is not entered by August 31, 2021.

                6) Garfield Norse LLC: On April 22, 2021, the Receiver executed a purchase
                   and sale agreement for the Properties owned by (i) Garfield Norse LLC,
                   located at (a) 77 Prospect Street, Garfield, (b) 123 Pierre Avenue, Garfield,
                   and (c) 132 Jewell Street a/k/a 113-115 Banta Avenue, Garfield, and by (ii)
                   Raleigh Norse Management LLC, located at 95 Jewell Street, Garfield.
                   Pursuant to an amendment to the PSA, due diligence will expire on July 9,
                   2021. Once the diligence period expires, the Receiver intends to issue a payoff
                   notice to all Interested Parties in July, and to file a motion for sale approval
                   thereafter.

                 Counsel for the plaintiffs in the US Bank Action advises that the first-priority
  mortgagee for the Property located at 12 Meadow Road, Pennsville, and owned by Penn Norse
  LLC, is the subject of a foreclosure action pending in the New Jersey Superior Court. We are
  advised that a final judgment of foreclosure has been entered, a writ of execution has been
  issued, and the plaintiff is awaiting notice of the date of a sheriff’s sale.

                  Counsel for Three Line has likewise indicated that it is pursuing a foreclosure
  action in the New Jersey Superior Court for those properties where it is the holder of a first
  priority mortgage, including the Property located at 2680 John F. Kennedy Boulevard, Jersey
  City, which is owned by 2680 Kennedy Ventures LLC. There were discussions concerning a
  potential sale of this property which were ultimately unsuccessful.
Case 2:19-cv-17866-MCA-LDW Document 157 Filed 06/21/21 Page 6 of 9 PageID: 13290




  Hon. Leda Dunn Wettre, U.S.M.J.
  June 21, 2021
  Page 6

     4. The Wells Fargo Action.

                In light of the numerous properties that are the subject of the Wells Fargo Action,
  the Receiver respectfully refers to its May 2021 Status Report and Legal Addendum filed on
  June 15, 2021 (ECF # 155) for a general summary of the issues relevant to each of the properties.
  The Receiver provides the following updates, however, concerning those properties that are or
  were the subject of a Sale Approval Motion and/or for which the Receiver seeks to be
  discharged:

                1) Aljo Norse LLC: On June 14, 2021, the Receiver filed a motion to approve a
                   sale of the property located at 125 6th Avenue, Clifton, which is owned by
                   Aljo Norse LLC. (See ECF # 153). The Receiver’s Sale Approval Motion is
                   returnable on July 19, 2021.

                2) Amboy Norse LLC, Raleigh Norse Management LLC, and Dehart Norse
                   LLC:

                    a. 337-339 Washington Street, Perth Amboy, owned by Amboy Norse LLC,
                       is the subject of a purchase and sale agreement together with certain
                       properties owned by Plainfield Norse LLC. It is anticipated a motion to
                       approve the sale will be filed in July 2021.

                    b. 95 Jewell Street, Garfield, owned by Raleigh Norse Management LLC, is
                       the subject of a purchase and sale agreement together with certain
                       properties owned by Garfield Norse LLC. It is anticipated a motion to
                       approve the sale will be filed in July 2021.

                    c. 76-90 Dehart place, Elizabeth, owned by Dehart Norse LLC, is the subject
                       of a purchase and sale agreement together with a property owned by
                       Elizabeth Norse, LLC. The Receiver has filed a motion to approve the sale
                       that is returnable on July 6, 2021.

                3) Wallis Norse LLC: The Receiver filed a motion to approve the sale of the
                   property located at 66-68 Wallis Avenue, Jersey City, owned by Wallis Norse
                   LLC, on June 11, 2021 (ECF # 150). The motion is returnable on July 6, 2021.
                   To date, no opposition has been received.

                4) Westville Norse LLC: The Court entered a Consent Order on June 4, 2021
                   (ECF # 148) terminating Colliers as the Receiver for the Property located at
                   910 Gateway Boulevard, Westville, which was previously owned by
                   Westville Norse LLC before the Receiver sold it with this Court’s approval.
                   The Receiver anticipates submitting a final accounting for the Court’s review
Case 2:19-cv-17866-MCA-LDW Document 157 Filed 06/21/21 Page 7 of 9 PageID: 13291




  Hon. Leda Dunn Wettre, U.S.M.J.
  June 21, 2021
  Page 7

                  and approval on or before July 2, 2021.

               5) Jordan Ventures LLC: The Receiver filed a motion to approve the sale of
                  the Property located at 17 Teaneck Road, Ridgefield Park, owned by Jordan
                  Ventures LLC, on May 28, 2021 (ECF # 146). This motion is returnable
                  today, June 21, 2021, and is unopposed.

               6) Palisade LM LLC: The Receiver filed a motion to approve the sale of
                  Property located at 337-341 68th Street, Guttenberg, owned by Palisade LM
                  LLC, on May 10, 2021 (ECF # 137). On May 19, 2021, the Receiver
                  submitted a proposed, revised Sale Order in connection with the motion (ECF
                  # 145). The motion was returnable on June 7, 2021, was not opposed, and is
                  awaiting a decision.

               7) Riverside Norse LLC: The Receiver and a prospective purchaser executed an
                  Agreement of Purchase and Sale, dated April 1, 2021, for the Property located
                  at 429 St. Mihiel Drive, Riverside, owned by Riverside Norse LLC. On June
                  8, 2021, the Receiver served all Interested Parties with a payoff notice, and it
                  is anticipated a motion to approve the sale of this property will be filed by
                  June 25, 2021.

               8) Prospect Norse LLC: We have been advised that the plaintiff/first-priority
                  mortgagee obtained final judgment of foreclosure in a foreclosure proceeding
                  pending in the New Jersey Superior Court for the Property located at 200 East
                  Maple Avenue, Merchantville, previously owned by Prospect Norse LLC. We
                  are also advised that the plaintiff acquired title following a sheriff’s sale on or
                  about May 27, 2021. Because the Receiver secured a purchase and sale
                  agreement for the sale of this property prior to the sheriff’s sale, it is
                  anticipated that the Receiver will remain a participant in this transaction.

               9) PA Norse LLC and Woodbine Norse LLC. We have been advised that the
                  plaintiff/first priority mortgage completed foreclosure proceedings in the New
                  Jersey Superior Court for the property owned by PA Norse, located at 388
                  Smith Street, Perth Amboy, and the property owned by Woodbine Norse,
                  located at 300 Broadway, Westville, New Jersey. We are also advised that the
                  plaintiff in each action acquired title to each property following a sheriff’s
                  sale. Accordingly, a proposed form of Consent Order Discharging Receiver
                  for (1) the Woodbine Property, and (2) the PA Norse Property, Only, was
                  submitted earlier today, June 21, 2021, for the Court’s consideration.
Case 2:19-cv-17866-MCA-LDW Document 157 Filed 06/21/21 Page 8 of 9 PageID: 13292




  Hon. Leda Dunn Wettre, U.S.M.J.
  June 21, 2021
  Page 8

     5. The Privcap Action.

                   As set forth further in the Receiver’s May 2021 Status Report filed on June 15,
  2021 (ECF # 102), Colliers was appointed the Receiver with respect to eight properties for which
  Privcap asserts a secured interest. While Colliers continues to perform its Court-Ordered
  obligations with respect to each of these properties (ECF # 94), Privcap’s counsel has indicated
  that it is pursuing its foreclosure remedies for each of the subject properties in actions pending in
  the New Jersey Superior Court. In the meantime, Privcap has instructed the Receiver to not take
  any action that would necessitate further funding advances, such as redeeming tax sale
  certificates encumbering the properties owned by (i) Amboy LP Ventures LLC, located at 285
  Bertrand Avenue, Perth Amboy, (ii) Perth LP Ventures LLC, located at 299 New Brunswick
  Avenue, Perth Amboy, and (iii) North Bergen Ventures LLC, located at 1114 7th Street, North
  Bergen.

                  The Receiver and Privcap have been discussing marketing one or more of the
  properties for sale that remain the subject of this Action.

     6. The Conventus Action.

                 On May 3, 2021, this Court entered a Consent Order discharging Colliers as the
  Receiver for the properties that were the subject of this action (ECF # 123). Pursuant to that
  Order, on June 16, 2021, the Receiver filed its Final Accounting (ECF # 125), and objections to
  the accounting are due on or before June 23, 2021. Absent any objection, the Receiver will be
  discharged on June 23, 2021; nonetheless, the Receiver reserves its right to seek satisfaction
  from Conventus of any unpaid fees and expenses.

                  Following the sale of 16 of the 18 Properties to a third party, we have
  communicated extensively with the new owners concerning requests to dismiss or transition
  pending tenancy actions that the Receiver initiated during its oversight of these assets. It is
  anticipated that this process will be completed within the next ten (10) days.

     7. The Portal Action.

                  The plaintiffs in this Action do not hold a secured interest in any of the subject
  Properties, all of which are also the subject of one of the first six Actions. These plaintiffs have
  been largely uninvolved with these Properties or the related proceedings for a significant period
  of time. When numerous efforts to communicate with counsel for these plaintiffs’ proved
  unsuccessful, we were contacted on Friday by a family member of N. Ari Weisbrot, Esq., to
  advise that he passed away on May 27, 2021, and that efforts are now being made to address his
  law practice. As certain relief is necessary in connection with the properties that are also the
  subject of this Action, we will require the Court’s guidance concerning how to proceed while the
  transition of this matter, and Mr. Weisbrot’s practice, is being addressed.
Case 2:19-cv-17866-MCA-LDW Document 157 Filed 06/21/21 Page 9 of 9 PageID: 13293




  Hon. Leda Dunn Wettre, U.S.M.J.
  June 21, 2021
  Page 9

                 Thank you for the Court’s courtesies and attention to these matters. If there is any
  additional information we can provide in advance of the upcoming telephonic status conference,
  please do not hesitate to contact the undersigned.

                                                              Respectfully submitted,

                                                              /s/ Jaimee Katz Sussner

                                                              Jaimee Katz Sussner


  cc:    Hon. Madeline Cox Arleo, U.S.D.J.
         All Counsel of Record
         (All via ECF only)
